                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LISA L. RITTER,                                                 )
                                                                )
                 Plaintiff,                                     )
                                                                )
     -vs-                                                       )          Civil Action No. 18-893
                                                                )
NANCY A. BERRYHILL,                                             )
ACTING COMMISSIONER OF SOCIAL                                   )
SECURITY,                                                       )
                                                                )
         Defendant.                                             )

AMBROSE, Senior District Judge.

                                           OPINION AND ORDER


                                                    Synopsis

         Plaintiff Lisa L. Ritter (“Ritter”) seeks judicial review of the Social Security

Administration’s denial of her claim for supplemental security income (“SSI”). Ritter

alleges a disability onset date of January 1, 2014. (R. 15) The ALJ denied her claim

following a hearing at which both Ritter and a vocational expert (“VE”) appeared and

testified. Ritter then appealed. Before the Court are the parties’ cross-motions for

summary judgment. See ECF Docket Nos. 11 and 13. For the reasons set forth below,

the ALJ’s decision is affirmed.1

                                                     Opinion

    1. Standard of Review




1
 As noted by the ALJ, and not contested by Ritter, the only period that is properly at issue here relates from
September 13, 2014 onward. (R. 15)

                                                          1
   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records upon which a determination of the Commissioner

is based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa.

1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995



                                               2
(1947). Otherwise stated, “I may not weigh the evidence or substitute my own

conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

       II. The ALJ’s Decision

       As stated above, the ALJ denied Ritter’s claim for benefits. More specifically, at

step one of the five step analysis, the ALJ found that Ritter had not engaged in

substantial gainful activity since the application date. (R. 17) At step two, the ALJ

concluded that Ritter suffers from the following severe impairments: diabetes mellitus

with neuropathy, impaired intellect and learning disability. (R. 17) At step three, the ALJ

concluded that Ritter does not have an impairment or combination of impairments that

meets or medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart

P, Appendix 1. (R. 18-20) Between steps three and four, the ALJ found that Ritter has

the residual functional capacity (“RFC”) to perform light work with certain restrictions.

(R. 20-25) At step four, the ALJ found that Ritter has no past relevant work. (R. 25) At

the fifth step of the analysis, the ALJ concluded that, considering Ritter’s age,

education, work experience, and RFC, there are jobs that exist in significant numbers in

the national economy that she can perform. (R. 25-26) As such, the ALJ concluded that

Ritter was not under a disability during the relevant period of time. (R. 26-27)

       III. Discussion



                                             3
    (1) Step Three - Listings

    As stated above, at the third step of the analysis, the ALJ determined that Ritter did

not have an impairment or combination of impairments that meets or medically equals

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. The ALJ

considered Listing 9.00, Listing 11.14,2 and Listing 12.05. (R. 18-20) Ritter contends

that the ALJ should have considered Listing 12.11 as well, and that he erred in failing to

do so.

    After careful consideration, I disagree. As the Third Circuit Court states, “[i]n

determining whether a claimant has met his burden of showing that his impairment

meets or equals a listed impairment, it is the Commissioner’s duty to first identify and

specify those listings that potentially apply to the claimant’s impairments.” Mann v.

Commissioner of Social Sec. Admin., 638 Fed. Appx. 123, 125 (3d Cir. 2016). Indeed,

identifying the most applicable listing is within the “realm of the ALJ’s expertise” and

requiring the ALJ to identify the relevant listings “is consistent with the nature of Social

Security disability proceedings.” Burnett v. Comm’r. of Soc. Sec., 220 F.3d 112, 120 n. 2

(3d Cir. 2000). Given that these proceedings are “inquisitorial rather than adversarial” in

nature and because “it is the ALJ’s duty to investigate the facts and develop the




2
  Ritter includes a few sentences urging that the ALJ’s determination that she did not meet Listing 11.14 was
erroneous because she has shown that she has “disorganization of motor function of the lower extremities confining
her to her wheelchair.” See ECF Docket No. 12, p. 12. Ritter alleges that she uses a cane, that she cannot walk a
block at a reasonable pace or on rough surfaces, and that she has had this condition since 2013. Id. This is the wrong
standard. The “question is not whether substantial evidence supports Plaintiff’s claims, or whether there is evidence
that is inconsistent with the ALJ’s findings …. Substantial evidence could support both Plaintiff’s claims and the
ALJ’s findings because substantial evidence is less than a preponderance. Jesurum v. Secy’. of Health & Human
Servs., 48 F.3d 114, 117 (3d Cir. 1995) (citing, Richardson v. Perales, 402 U.S. 389, 401 (1971)).” Hundley v.
Colvin, 2016 WL 6647913, at * 2 (W.D. Pa. Nov. 10, 2016). Here, I find that substantial evidence supports the
ALJ’s findings that Ritter was able to walk without an assistive device. (R. 23, 359, 360, 363, 405-06). As such, it
does not matter if substantial evidence also supports Ritter’s claims. Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir.
2003).

                                                          4
arguments both for and against granting benefits,” the responsibility for identifying the

relevant Listings is appropriately placed on the ALJ. See Sims v. Apfel, 530 U.S. 103,

120 S. Ct. 2080 (2000).

    As an initial matter then, I agree that the ALJ should have addressed Listing 12.11 in

this context. Certainly, record evidence in this case supports Ritter’s claim that she has

a learning disorder or borderline intellectual functioning. (R. 19, 22). The ALJ’s analysis

in this regard was deficient. He failed to identify and consider this Listing. Nevertheless,

the Third Circuit Court has stated that such a deficiency can, in certain cases, constitute

a harmless error. See Rivera v. Comm’r. of Soc. Sec., 164 Fed. Appx. 260, 263 (3d Cir.

2006). “Harmless error exists in this context when, for example, a reviewing court

examines the evidence at issue and finds ‘abundant evidence supporting the [ultimate]

position taken by the ALJ, and comparatively little contradictory evidence.’” Wiberg v.

Colvin, Civ. No. 11-494, 2014 WL 4180726, at * 17 (D. Del. Aug. 22, 2014), quoting,

Rivera, 164 Fed. Appx. at 263. See also, Rosa v. Comm’r. of Soc. Sec., Civ. No. 12-

5176, 2013 WL 5322711, at * 7-8 (D. N.J. Sept. 20, 2013). After careful review, I agree

with the Defendant that the ALJ’s failure to address Listing 12.11 constitutes harmless

error.

    Both Listing 12.053 and Listing 12.11 require an extreme limitation of one, or marked

limitation of two, of the following areas of mental functioning: understand, remember or

apply information; or interact with others; or concentrate, persist, or maintain pace; or

adapt or manage oneself. The ALJ concluded that Ritter has only “moderate” limitations



3
  Listing 12.05 is met when the requirements in paragraphs A or B are met. Of relevance here, the ALJ concluded
that Ritter failed to meet the requirements of paragraph B. (R. 19-20) Listing 12.11 is met when the requirements in
paragraph A and B are met.

                                                         5
with respect to understanding, remembering, or applying information. (R. 19) He

explains that, although she contends she is limited in memory, in completing tasks, and

in following instructions, she reports that she takes care of cats, counts change, pays

bills, and finishes what she starts. (R. 19) Similarly, the ALJ found she has only

“moderate” limitations with respect to interacting with others. (R. 20) Again, although

Ritter testified that she has no friends, the ALJ cited to Ritter’s testimony that she “goes

outside every day, is able to go out alone, shops in stores, spends time with others

daily, has no problems getting along with others and gets along with authority figures

‘well’.” (R. 20) With regard to concentrating, persisting, or maintaining pace, the ALJ

concluded that Ritter has only “moderate” limitations. (R. 20) He cited to her reports that

she “takes care of cats, prepares meals, drives, is able to count change and pay bills,

watches movies and finishes what she starts.” (R. 20) Finally, as for adapting or

managing oneself, the ALJ found Ritter had only “mild” limitations. (R. 20) In support of

this conclusion the ALJ referenced Ritter’s report that she prepares meals, completes

household chores, is independent with respect to her personal care, is able to pay bills,

and handles stress and changes in routine “well.” (R. 20) Although the ALJ made these

conclusions within the context of Listing 12.05, given that the requirements are identical

with respect to Listing 12.11, there is substantial evidence indicating that Ritter could

not have satisfied the requirements of Listing 12.11.4 Consequently, any error



4
 In so holding, I note that Ritter did not challenge the ALJ’s findings under Listing 12.05. Nor did Ritter make a
meaningful argument under Listing 12.11. With respect to the “B” criteria at issue, Ritter devotes only one sentence:
“Plaintiff also meets the B. criteria according to the findings of Dr. Miller (R. 349-350) and Dr. Groves. (R. 381).”
See ECF Docket No. 12, p. 12. This argument is undeveloped. “[I]t is not the responsibility of the Court to construct
or develop arguments for a party; therefore, this argument fails, and we will address it no further.” Miranda v.
Berryhill, Civ. No. 18-55, 2018 WL 7001904, at * 8 (M.D. Pa. Dec. 4, 2018), citing, Loewen v. Berryhill, 707 Fed.
Appx. 907-908 (9th Cir. 2003) (memorandum opinion), citing Carmickle v. Commissioner, Social Sec. Admin., 533
F.3d 1155, 1161 n. 2 (9th Cir. 2008) (the court does not need to address arguments that were made without

                                                         6
committed by the ALJ in conducting the step three analysis is harmless and does not

require a remand.

    (2) Residual Functional Capacity

    As stated above, in formulating Ritter’s residual functional capacity, the ALJ

concluded that she had the residual functional capacity to perform light work with certain

restrictions. (R. 20-25) In reaching this conclusion, the ALJ assessed and gave weight

to the opinions of various medical professionals. The amount of weight to be accorded

to medical opinions is well-established. Generally, the ALJ will give more weight to the

opinion of a source who has examined the claimant than to a non-examining source. 20

C.F.R. § 404.1527(c)(1). In addition, the ALJ generally will give more weight to opinions

from a treating physician, “since these sources are likely to be the medical professionals

most able to provide a detailed, longitudinal picture of [a claimant’s] medical

impairment(s) and may bring a unique perspective to the medical evidence that cannot

be obtained from the objective medical findings alone or from reports of individual

examinations, such as consultative examinations or brief hospitalizations.” Id., §

404.1527(c)(2). The opinion of a treating physician need not be viewed uncritically,

however. Rather, only when an ALJ finds that “a treating source’s opinion on the

issue(s) of the nature and severity of [a claimant’s] impairment(s) is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence [of] record,” must he give that opinion

controlling weight. Id. Unless a treating physician’s opinion is given controlling weight,

the ALJ must consider all relevant factors that tend to support or contradict any medical


specificity); Indep. Towers of Wash v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (the court cannot construct
arguments for an appellant, and it will only examine issues specifically and distinctly argued in an appellant’s brief).

                                                           7
opinions of record, including the patient / physician relationship; the supportability of the

opinion; the consistency of the opinion with the record as a whole; and the

specialization of the provider at issue. Id., § 404.1527(c)(1)-(6). “[T]he more consistent

an opinion is with the record as a whole, the more weight [the ALJ generally] will give to

that opinion.” Id., § 404.1527(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third

Circuit has explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord
       treating physicians’ reports great weight, especially ‘when their opinions reflect
       expert judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000),
       quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). However, “where …
       the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory
       medical evidence. Id. Similarly, under 20 C.F.R. § [404.1527]([c])(2), the opinion
       of a treating physician is to be given controlling weight only when it is well-
       supported by medical evidence and is consistent with other evidence in the
       record.


Becker v. Comm’r. of Soc. Sec. Admin., 403 Fed. Appx. 679, 686 (3d Cir. 2010). The

ultimate issue of whether an individual is disabled within the meaning of the Act is for

the Commissioner to decide. Thus, the ALJ is not required to afford special weight to a

statement by a medical source that a claimant is “disabled” or “unable to work.” See 20

C.F.R. § 404.1527(d)(1), (3); Dixon v. Comm’r. of Soc. Sec., 183 Fed. Appx. 248, 251-

52 (3d Cir. 2006) (“[O]pinions on disability are not medical opinions and are not given

any special significance.”).

       Although the ALJ may choose whom to credit when faced with a conflict, he

“cannot reject evidence for no reason or for the wrong reason.” Diaz v. Comm’r. of Soc.



                                              8
Sec., 577 F.3d 500, 505 (3d Cir. 2009). The ALJ must provide sufficient explanation of

his final determination to provide a reviewing court with the benefit of the factual basis

underlying the ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir.

1981). In other words, the ALJ must provide sufficient discussion to allow the court to

determine whether any rejection of potentially pertinent, relevant evidence was proper.

Johnson v. Comm’r. of Soc. Sec., 529 F.3d 198, 203-04 (3d Cir. 2008).

       Ritter objects to the ALJ’s assessment of Rabinovich’s opinion. Ritter presented

to Rabinovich, for a consultative physical examination in June of 2015. Rabinovich

opined that Ritter could lift and carry up to 10 pounds continuously, up to 20 pounds

frequently, and up to 50 pounds occasionally. (R. 362) He also found that Ritter could sit

for 3 hours at one time, and for a total of six hours; stand for 30 minutes at one time,

and for a total of 1 hour; and walk for 30 minutes at one time, and for a total of 1 hour.

(R. 363) He concluded that Ritter did not need a cane to ambulate and that she could

operate foot controls continuously with both feet. (R. 363-64) He found Ritter able to

occasionally climb stairs and ramps, but opined that she should never climb ladders or

scaffolds, balance, stoop, kneel, crouch, or crawl. (R. 365) He opined that Ritter can

shop, travel without a companion for assistance, ambulate without using a wheelchair,

walker, or 2 canes or 2 crutches, use standard public transportation, climb a few steps

at a reasonable pace with the use of a single hand rail, prepare a simple meal and feed

herself, care for her personal hygiene, and sort, handle and use paper / files. (R. 367)

However, he found that she could not walk a block at a reasonable pace on rough or

uneven surfaces. (R. 367)




                                             9
        The ALJ gave “little weight” to a medical source statement proffered by Dr.

Rabinovich. (R. 24) He explained that Rabinovich’s “determination that the claimant is

significantly limited in walking and standing is inconsistent with his own examination of

the claimant that was generally normal.” (R. 24) He added that Rabinovich’s opinion is

“not supported by the evidence and is not consistent with the record as a whole.” (R. 24)

These are appropriate reasons for discounting evidence. See 20 C.F.R. § 404.1527;

416.927. Based upon the same, I am able to conduct a proper and meaningful review. I

further find the reasons the ALJ provided in weighing Dr. Rabinovich’s opinions were

explained sufficiently and well-supported by substantial evidence of record. For

instance, during the exam, Ritter explained that she cooks, cleans, does laundry, shops,

is independent with respect to her personal care, and likes to listen to the radio and

socialize with friends. (R. 359) Rabinovich noted that Ritter did not appear to be in acute

distress and had “no problem walking and rising from the chair.” (R. 359) She came in a

wheelchair but needed no help changing for the exam or getting on and off the exam

table. (R. 359) She had an antalgic gait, negative straight leg raising, mild swelling and

tenderness in both her left and right ankles, 5/5 strength in upper and lower extremities,

no evidence of muscle atrophy, and no cyanosis, clubbing or edema. (R. 359-60) In

assessing Ritter’s mental status, Rabinovich noted that:

        The claimant shows evidence of impairment in judgment. She things that she
        could not walk because of her neuropathy. She thinks that her medical situation
        is very severe and this is why she needs to use a wheelchair. Actually, on
        physical exam, she has no problem walking without any devices.


(R. 360)5


5
 Ritter contends that “[t]he standing and walking of one hour each in an eight hour work day are medically
supported by Dr. Rabinovich’s internal medical examination….” See ECF Docket No. 12, p. 19. This contention is

                                                      10
         Ritter also takes issue with the ALJ’s assessment of Dr. Santilli’s opinion. Dr.

Santilli, a state agency psychologist, completed a mental residual functional capacity

assessment in May of 2015. (R. 74-76) After reviewing the records, Dr. Santilli

concluded:

         [t]he claimant’s ability to understand and remember complex or detailed
         instructions is limited, however, she would be expected to understand and
         remember simple, one and two-step instructions. She is able to carry out very
         short and simple instructions. She is able to maintain concentration and attention
         for extended periods of time. She would not require special supervision in order
         to sustain a work routine. She is capable of asking simple questions and
         accepting instruction and is self-sufficient. She should be able to function in
         production oriented jobs requiring little independent decision making. She seems
         to have some limitations in coping with work stress and public contact. She
         retains the ability to perform repetitive work activities without constant
         supervision. Based on the evidence of record, the claimant’s statements are
         found to be partially credible. … It appears that the examining psychologist relied
         heavily on the subjective report of symptoms and limitations provided by the
         claimant. However, the totality of the evidence does not support the claimant’s
         subjective complaints. Therefore, the report submitted is given appropriate
         weight in this assessment.


(R. 76) The ALJ gave Dr. Santilli’s opinion “great weight.” (R. 25) He acknowledged that

Santilli did not examine Ritter, but recognized that, as a state agency consultant, she is

a highly qualified expert in the evaluation of medical issues in disability claims under the

Social Security Act. (R. 25) He further found Santilli’s conclusions to be supported by

Ritter’s conservative treatment history, supported by the evidence, and consistent with

the record as a whole. (R. 25) Again, these are appropriate reasons for discounting

evidence. See 20 C.F.R. § 404.1527; 416.927. Further, they are supported by

substantial evidence of record. As set forth above, Ritter’s daily activities are consistent



the basis of the argument that the ALJ failed to “adequately explain the inconsistencies between Dr. Rabinovich’s
findings and Dr. Fox’s findings.” Id. For the reasons set forth above, substantial record evidence supports the ALJ’s
conclusion that Dr. Rabinovich’s restrictions on standing and walking should be given “little weight.”

                                                         11
with Santilli’s conclusions. Ritter testified that she is able to count change, pay bills, gets

along with others, gets along with authority figures “well,” and is able to finish what she

starts. (R. 19-20)

         It is well-established that the Court cannot reweigh the evidence. Because the

ALJ has sufficiently explained his decision, the decision is in accordance with the law,

and the decision is supported by substantial evidence of record, I find that the ALJ did

not err in this regard. Consequently, remand is not warranted on this basis.

    (3) Hypothetical Questions

    Ritter also charges the ALJ with errors regarding the formulation of hypothetical

questions. Specifically, Ritter contends that the hypotheticals do not adequately address

her intellectual disorder, or her need for a wheelchair. However, as set forth above, the

ALJ’s formulation of the RFC, and the discounting of expert testimony regarding her

intellectual and physical impairments is supported by substantial evidence of record. It

is well-settled that the law only requires the ALJ to include in hypotheticals posed to

vocational experts those limitations which are supported by the record. See Chrupcala

v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987) and Podedworny v. Harris, 745 F.2d

210, 218 (3d Cir. 1984). The RFC adequately reflects Ritter’s limitations. The ALJ

posed a question to the VE which accurately encompassed Ritter’s limitations6 and the

VE responded that there existed jobs in significant numbers within the national economy



6
 At step three the ALJ determined that Ritter had moderate limitations in concentration, persistence or pace. (R. 20)
In the RFC and the hypothetical posed to the VE, the ALJ limited Ritter to SVP 1 and 2 jobs, and to simple, routine
and repetitive tasks involving only simple work-related decisions with few, if any, workplace changes. (R. 20, 61-
62) These restrictions adequately account for her moderate limitations in concentration, persistence or pace. See
McDonald v. Astrue, 293 Fed. Appx. 941, 946-48 (3d Cir. 2008); Menkes v. Astrue, 262 Fed. Appx. 410, 412-12 (3d
Cir. 2008); Padilla v. Astrue, Civ. No. 10-4968, 2011 WL 6303248, at * 10 (D. N. J. Dec. 15, 2011); Watson v.
Colvin, Civ. No. 12-552, 2013 WL 5295708, at * 5 (W.D. Pa. Sept. 18, 2013); and Polardino v. Colvin, Civ. No. 12-
806, 2013 WL 4498981, at * 3 (W.D. Pa. Aug. 19, 2013).

                                                         12
that Ritter could perform. As such, the ALJ’s conclusion at step five that Ritter was not

disabled within the meaning of the Act was proper and is supported by substantial

evidence of record.




                                            13
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LISA L. RITTER                                   )
            Plaintiff,                           )
                                                 )
    -vs-                                         )       Civil Action No. 18-893
                                                 )
NANCY A. BERRYHILL,                              )
ACTING COMMISSIONER OF SOCIAL                    )
SECURITY,                                        )
                                                 )
       Defendant.                                )

AMBROSE, Senior District Judge.




                                   ORDER OF COURT

       Therefore, this 24th of April, 2019, it is hereby ORDERED that the Plaintiff’s

Motion for Summary Judgment (Docket No. 11) is DENIED and the Defendant’s Motion

for Summary Judgment (Docket No. 13) is GRANTED. It is further ORDERED that the

ALJ’s decision is AFFIRMED. This case shall be marked “Closed” forthwith.

                                                 BY THE COURT:

                                                 /s/ Donetta W. Ambrose
                                                 Donetta W. Ambrose
                                                 United States Senior District Judge




                                            14
